CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accounting firm, we hereby consent to the use of our report, dated July 28, 2011 on the financial statements of the Tax Exempt Proceeds Fund, Inc., (the “Fund”) and to all references to our firm included in or made a part of this Post Effective Amendment No. 27 under the Securities Act of 1933 and Post Effective Amendment No. 29 under the Investment Company Act of 1940 to Tax Exempt Proceeds, Inc.’s Registration Statement on Form N1-A, (File Nos. 033-25747 and 811-05698), including the references to our firm under the heading “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm”in the Statement of Additional Information. /s/ Sanville & Company Sanville & Company New York, New York October 20, 2011
